DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/22 was filed after the mailing date of the Non-Final Rejection on 8/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 11/11/22 has been accepted and entered.  Accordingly, claims 1-2, 7, 11, and 14 has/have been amended.
Claims 12 and 15 are cancelled.  
Claims 1-11 and 13-14 are pending in this application. 
In view of the amendment filed 11/11/22, the previous objections to claims 1-3 and 7 have been withdrawn.  Further, in view of the amendment, the previous rejection to claims 11-12 and 14-15 under 35 U.S.C. 101 is withdrawn or moot.  

Response to Arguments
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive.  Applicant argues that the combined teachings of Bruckner, Ha et al., and Sachs et al. do not teach “adding a first data packet time to the first data packet according to a Precision Time Protocol, PTP; adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag.”  Examiner respectfully disagrees with the Applicant. 

First, Applicant argues that Bruckner does not qualify as a prior art (see page 7).   Examiner respectfully disagrees with the Applicant.  In particular, Applicant argues that the effective filing date for the instant application is February 17, 2020.  However, Bruckner was filed on August 25, 2020 and published on March 4, 2021.  
Under AIA , which this application falls under, the effectively filing date of the prior art, i.e., WO publication is the filing date of the earliest application to which the U.S. patent or the published application (U.S. or WIPO) is entitled to claim a right of foreign priority or domestic benefit which describes the subject matter.  Therefore, the effectively filed date for Bruckner is August 27, 2019, which is earlier than the effective filing date of the instant application.  Therefore, under the AIA , Bruckner qualifies as a prior art.  

Secondly, Applicant argues that Ha et al. does not teach “adding a first data packet time to the first data packet according to a Precision Time Protocol, PTP” because “data packet in Ha is not understood to be a ‘first data packet in the receiving input-buffer has a non Time-Sensitive Network (“TSN”) format’ per claims” (see page 8).
The rejection of the noted limitation is made as 103 rejection consisting of Bruckner and Ha et al.  in Bruckner, it is noted that conversion to non-TSN format packet to a TSN format packet takes place by replacing the Ethernet header of the frame with a TSN header (Bruckner, page 12, par 4, noted in page 6 of the Office Action).  However, Bruckner does not teach what is in the TSN header.  Ha et al. teaches just that.  Ha et al. teaches that TSN format header includes packet time information (par [0080][0087]; FIGS. 11, 13).   Therefore, combined teachings of Bruckner and Ha et al. teach “adding a first data packet time to the first data packet according to a Precision Time Protocol, PTP” recited in claims. 

Thirdly, Applicant argues that Sachs does not teach “adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag” because the cited portion of Sachs “only describes using PCP data for data traffic handling” (see pages 8-9).  Examiner respectfully disagrees with the Applicant. 
The rejection of the noted limitation is made as 103 rejection consisting of Ha et al. and Sachs et al.  In particular, Ha et al. teaches the 802.1Q header added for the TSN includes a protocol ID, a priority including the priority of frame (Ha et al., par [0078]; FIG. 5).  However, Ha et al. does not explicitly teach “adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag”.  Sachs et al. teaches the underlined portion of the limitation.  
As noted in the Office Action, Sachs et al. teaches that PCP field is included inside an 802.1Q VLAN tag (par [0743]).   Therefore, the combined teachings of Ha et al. and Sachs et al. teach “adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag” recited in claims.  
Similar argument is made for claims 2-3 and the similar response is provided for claims 2-3. 

Lastly, Applicant argues that the person of ordinary skill in the art would not have a reason to modify or combine the cited references to arrive at the claimed invention (see page 9).  Examiner respectfully disagrees with the Applicant. 
The office action sets forth the reasons for combining these references.  However, rather than providing evidence why such motivation would not work by making providing such as the combination of these references would render Bruckner unsatisfactory for its intended purpose, Applicant simply made assertion that the one of the ordinary skill in the art would not be motived to combine these references.  
Therefore, as set forth in the Office Action, the modification of Bruckner with teachings of Ha et al. and Sachs et al. would be obvious to one having ordinary skill in the art at the time of filing.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner (WO 2021/037837), Ha et al. (U.S. Patent Application Publication No. 2020/0329441), and further in view of Sachs et al. (U.S. Patent Application Publication No. 2020/0259896).

Regarding Claim 1, Bruckner teaches A method for transmitting a first data packet from a receiving input-buffer to a receiving output-buffer (Bruckner teaches a method for transmitting data packet from an Ethernet component, which is arranged in an Ethernet network within a mixed network, to a TSN component, which is configured in a TSN (page 2, par 2}, transmission indicates an input buffer and output buffer), the first data packet in the receiving input-buffer has non Time-Sensitive Network (TSN) format and the first data packet in the receiving output-buffer being TSN-compliant (Bruckner et al. teaches that a data packet D1 is transmitted from the ethernet component E1 via the TSN component TSN-F to the TSN component TSN-C (page 12, par 4; FIG. 2); after identification, the Frame 1, that contains D1 is converted into a TSN stream S1 and proceeded accordingly in the TSN network 2 (page 12, par 4)[NOTE: received D1 is identified in TSN-F and converted to TSN stream when transmitting out of TSN-F]), the method comprising the steps of: analysing the first data packet, which has been retrieved from a non-TSN device, in the receiving input-buffer (Bruckner teaches that frame 1, which contains the data packet D1, is identified in the TSN network 2 by a TSN bridge, i.e., TSN-F (page 12, par 4)); adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP) (Bruckner teaches that after the identification, the frame 1 is converted into a TSN stream S1, and this conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 (page 12, par 4); as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6); with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1)); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating priorities information in the header; as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6)); transmitting the first data packet to the receiving output-buffer (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4), indicating that the packet is placed in the buffer to be sent out); and sending the first data packet according to the first data packet priority level to a TSN- compliant device (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4)). 
	Although teaching that the conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 as noted above, Bruckner does not explicitly teach adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag.  Ha et al. teaches such limitations. 
	Ha et al. is directed to method for processing a packet in a mobile communication network and network element performing the same.  More specifically, Ha et al. teaches adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP) (Ha et al. teaches that NW-TT record the time when the time sensitive packet is sent (par [0075]); DS-TT (device side TSN translator) puts the spent time into a correction field of a precision time protocol (PTP)(par [0018][0020]); each clock A is synchronized with each other across the 5G network, and a precision time protocol is used for this synchronization (par [0066]); the TSN frame is data for time sensitive networking, and includes data for Network timing protocol such as PTP (par [0080][0087]; FIG. 5)); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Ha et al. teaches that the 802.1Q header added for the TSN includes a protocol ID which is a unique value identifying the 802.1Q header, a priority including the priority of the frame (par [0078]; FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bruckner so that the first data packet time is added to the first data packet according to a precision time protocol, as taught by Ha et al.  The modification would have allowed the system to efficiently process a packet related to time sensitive data (see Ha et al., par [0002]). 
Although teaching that 802.1Q header added for the TSN includes a priority, the references do not explicitly teach a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device; adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag.  Sachs et al. teaches such limitations. 
Sachs et al. is directed to industrial automation with 5G and beyond.  More specifically, Sachs et al. teaches a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device (Sachs et al. teaches that each egress port in an Ethernet bridge is equipped with up to eight queues and each queue with a separate gate (par [0771]); packets arrive at a switch ingress port before the gate is scheduled to be open (par [1227])); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Sachs et al. teaches that bridges will use the StreamID plus the priority code (PCP) field and VLAN ID that is included inside an 802.1Q VLAN tag in the Ethernet header for internal frame handling (par [0743])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bruckner and Ha et al. so that the priority level to the first data packet is predefined according to a priority code point, as taught by Sachs et al.  The modification would have allowed the system to integrate TSN and 5G wireless network (see Sachs et al., par [0011]). 

Regarding Claim 2, Bruckner teaches A method for transmitting a second data packet from a sending input-buffer to a sending output-buffer (Bruckner teaches a method for transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, where the TSN stream is converted into a frame by a TSN bridge (page 9, par 1), transmission indicates an input buffer and output buffer), wherein the second data packet in the sending input-buffer is Time-Sensitive Network (TSN)- compliant and the second data packet in the sending output-buffer has a non-TSN format (Bruckner teaches that when transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, the TSN stream can be converted into a frame by a TSN bridge (page 9, par 1); the TSN stream is converted by a TSN edge bridge into the frame containing the data packet (page 9, par 2)), the method comprising the steps of: analysing the second data packet, which has been retrieved from a TSN-compliant device, in the sending input-buffer (Bruckner teaches that it is possible to transmit a TSN stream S1 from the TSN network 2 to the Ethernet network 3 (page 16, par 1); the TSN steam S1 is converted into a frame F1 when it leaves the TSN network, its TSN header being replaced by an Ethernet header (page 16, par 1); frame 1, which contains the data packet D1, is identified in the TSN network 2 by a TSN bridge, i.e., TSN-F (page 12, par 4), indicating such is also performed on TSN stream S1), wherein the second data packet comprises at least a second data packet time and a second data packet priority level (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating priorities information in the header; with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1); with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1), indicating packet time); acknowledging the second data packet according to the second data packet priority level (Bruckner teaches that the TSN streams with lower priority can also be interrupted by TSN streams with higher priority, if this allows the TSN streams with lower priority to meet their guarantees (page 8, par 2); transferring all data packets D1 in frames instead of TSN streams with “best effort” to the TSN over a specified period of time (page 15, par 5), indicating that priority level is determined); modifying the second data packet priority level from the second data packet according to the Priority Code Point (PCP) (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating the modification of packet priority level); modifying the second data packet time from the second data packet according to the Precision Time Protocol (PTP) (Bruckner teaches that when it leaves the TSN network, its TSN header is replaced by an Ethernet header, which means that a VLAN tag is rewritten or deleted (page 16, par 1); S1, S4 issued a time guarantee by configuring an exclusive time window t0, t1, t2 for associated TSN stream S0, S1, S4 for communication link between the TSN components TSN-F and TSN-C (page 14, par 2); after the identification, the frame 1 is converted into a TSN stream S1, and this conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 (page 12, par 4); as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6), indicating that the guarantee is removed when the packet is modified to the packet with Ethernet header); transmitting the second data packet to the sending output-buffer (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4), indicating that the packet is placed in the buffer to be sent out); and sending the second data packet to a non-TSN device (Bruckner teaches when transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, the TSN stream can be converted into a frame by a TSN bridge (page 9, par 1)).  
Although teaching that the conversion takes place by replacing the TSN header from the TSN stream S1 with Ethernet header of the frame F1 as noted above, Bruckner does not explicitly teach modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP; modifying the second data packet time from the second data packet according to the Precision Time Protocol, PTP.  Ha et al. teaches such limitations. 
	Ha et al. is directed to method for processing a packet in a mobile communication network and network element performing the same.  More specifically, Ha et al. teaches modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP (Ha et al. teaches that the 802.1Q header added for the TSN includes a protocol ID which is a unique value identifying the 802.1Q header, a priority including the priority of the frame (par [0078]; FIG. 5)); modifying the second data packet time from the second data packet according to the Precision Time Protocol, PTP (Ha et al. teaches that NW-TT record the time when the time sensitive packet is sent (par [0075]); DS-TT (device side TSN translator) puts the spent time into a correction field of a precision time protocol (PTP)(par [0018][0020]); each clock A is synchronized with each other across the 5G network, and a precision time protocol is used for this synchronization (par [0066]); the TSN frame is data for time sensitive networking, and includes data for Network timing protocol such as PTP (par [0080][0087]; FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bruckner so that the second data packet time is modified from the second data packet according to the precision time protocol, as taught by Ha et al.  The modification would have allowed the system to efficiently process a packet related to time sensitive data (see Ha et al., par [0002]). 
Although teaching that 802.1Q header added for the TSN includes a priority, the references do not explicitly teach a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device; modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP.  Sachs et al. teaches such limitations.  
Sachs et al. is directed to industrial automation with 5G and beyond.  More specifically, Sachs et al. teaches a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device (Sachs et al. teaches that each egress port in an Ethernet bridge is equipped with up to eight queues and each queue with a separate gate (par [0771]); packets arrive at a switch ingress port before the gate is scheduled to be open (par [1227])); modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP (Sachs et al. teaches that bridges will use the StreamID plus the priority code (PCP) field and VLAN ID that is included inside an 802.1Q VLAN tag in the Ethernet header for internal frame handling (par [0743])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bruckner and Ha et al. so that the priority level to the first data packet is predefined according to a priority code point, as taught by Sachs et al.  The modification would have allowed the system to integrate TSN and 5G wireless network (see Sachs et al., par [0011]). 

Regarding Claim 3, Bruckner teaches An interface between a communication layer of a Time-Sensitive Network (TSN) device and a communication layer of a non-TSN device (Bruckner teaches a method for transmitting data packet from an Ethernet component, which is arranged in an Ethernet network within a mixed network, to a TSN component, which is configured in a TSN (page 2, par 2}, transmission indicates an input buffer and output buffer; FIG. 2), the interface comprising at least one of: a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device (Bruckner et al. teaches that a data packet D1 is transmitted from the ethernet component E1 via the TSN component TSN-F to the TSN component TSN-C (page 12, par 4; FIG. 2); after identification, the Frame 1, that contains D1 is converted into a TSN stream S1 and proceeded accordingly in the TSN network 2 (page 12, par 4)[NOTE: received D1 is identified in TSN-F and converted to TSN stream when transmitting out of TSN-F]), the first transforming sub-device being configured to execute a method for transmitting a first data packet from a receiving input-buffer to a receiving output-buffer, the first data packet in the receiving input-buffer having a non-TSN format and the first data packet in the receiving output-buffer being TSN-compliant (Bruckner teaches that data packet D1 is transmitted from the ethernet component E1 via the TSN component TSN-F to the TSN component TSN-C (page 12, par 4; FIG. 2); after identification, the Frame 1, that contains D1 is converted into a TSN stream S1 and proceeded accordingly in the TSN network 2 (page 12, par 4)), the method comprising the steps of analysing the first data packet, which has been retrieved from a non-TSN device, in the receiving input-buffer (Bruckner teaches that frame 1, which contains the data packet D1, is identified in the TSN network 2 by a TSN bridge, i.e., TSN-F (page 12, par 4)); adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP)(Bruckner teaches that after the identification, the frame 1 is converted into a TSN stream S1, and this conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 (page 12, par 4); as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6); with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1)); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating priorities information in the header; as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6)); transmitting the first data packet to the receiving output-buffer (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4), indicating that the packet is placed in the buffer to be sent out); and sending the first data packet according to the first data packet priority level to a TSN-compliant device (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4)); and/or a sending interface sub-device configured to transmit a second data packet from a sending input-buffer to a sending output-buffer by a second transforming sub-device (Bruckner teaches a method for transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, where the TSN stream is converted into a frame by a TSN bridge (page 9, par 1), transmission indicates an input buffer and output buffer), the second transforming sub-device being configured to execute a method for transmitting a second data packet from a sending input-buffer to a sending output-buffer (Bruckner teaches that when transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, the TSN stream can be converted into a frame by a TSN bridge (page 9, par 1); the TSN stream is converted by a TSN edge bridge into the frame containing the data packet (page 9, par 2), transmission indicates packet is being sent from input buffer to a seconding output buffer within TSN edge bridge), wherein the second data packet in the sending input-buffer is TSN-compliant and the second data packet in the sending output-buffer has a non-TSN format (Bruckner teaches that when transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, the TSN stream can be converted into a frame by a TSN bridge (page 9, par 1); the TSN stream is converted by a TSN edge bridge into the frame containing the data packet (page 9, par 2)), the method comprising the steps of: analysing the second data packet, which has been retrieved from a TSN- compliant device, in the sending input-buffer (Bruckner teaches that it is possible to transmit a TSN stream S1 from the TSN network 2 to the Ethernet network 3 (page 16, par 1); the TSN steam S1 is converted into a frame F1 when it leaves the TSN network, its TSN header being replaced by an Ethernet header (page 16, par 1); frame 1, which contains the data packet D1, is identified in the TSN network 2 by a TSN bridge, i.e., TSN-F (page 12, par 4), indicating such is also performed on TSN stream S1), wherein the second data packet comprises at least a second data packet time and a second data packet priority level (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating priorities information in the header; with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1); with the conversion to a TSN stream S1 and the configuration of an associated time window t1, it is ensured that the data packet D1 as TSN stream S1 always arrives at the TSN component TSN-C in the time window t1 of a cycle z1, z2 (page 15, par 1), indicating packet time); acknowledging the second data packet according to the second data packet priority level (Bruckner teaches that the TSN streams with lower priority can also be interrupted by TSN streams with higher priority, if this allows the TSN streams with lower priority to meet their guarantees (page 8, par 2); transferring all data packets D1 in frames instead of TSN streams with “best effort” to the TSN over a specified period of time (page 15, par 5), indicating that priority level is determined); modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP (Bruckner teaches that when converting the TSN stream into the frame, the TSN header of the TSN stream, the VLAN tag can be removed (page 8, par 5); if the VLAN tag is deleted, the definition of priorities of frames is lost (page 8, par 6-7), indicating the modification of packet priority level); modifying the second data packet time from the second data packet according to the Precision Time Protocol, PTP (Bruckner teaches that when it leaves the TSN network, its TSN header is replaced by an Ethernet header, which means that a VLAN tag is rewritten or deleted (page 16, par 1); S1, S4 issued a time guarantee by configuring an exclusive time window t0, t1, t2 for associated TSN stream S0, S1, S4 for communication link between the TSN components TSN-F and TSN-C (page 14, par 2); after the identification, the frame 1 is converted into a TSN stream S1, and this conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 (page 12, par 4); as the result of this conversion, a guarantee can also be given for the data packet D1 (page 14, par 6), indicating that the guarantee is removed when the packet is modified to the packet with Ethernet header); transmitting the second data packet to the sending output-buffer (Bruckner teaches that the TSN stream S1 is then sent from the TSN bridge (here TSN component TSN-F) to the addressed TSN component (here TSN component TSN-C) via the intended communication links and according to the configuration handled (page 12, par 4), indicating that the packet is placed in the buffer to be sent out); and sending the second data packet to a non-TSN device (Bruckner teaches when transmitting a TSN stream from the TSN component located in the industrial communication network to an Ethernet component located in the Ethernet network outside of the industrial communication network, the TSN stream can be converted into a frame by a TSN bridge (page 9, par 1)).  
Although teaching that the conversion takes place by replacing the Ethernet header of the frame F1 with a TSN header from the TSN stream S1 as noted above, Bruckner does not explicitly teach adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag; modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP; modifying the second data packet time from the second data packet according to the Precision Time Protocol, PTP.  Ha et al. teaches such limitations. 
	Ha et al. is directed to method for processing a packet in a mobile communication network and network element performing the same.  More specifically, Ha et al. teaches adding a first data packet time to the first data packet according to a Precision Time Protocol (PTP) (Ha et al. teaches that NW-TT record the time when the time sensitive packet is sent (par [0075]); DS-TT (device side TSN translator) puts the spent time into a correction field of a precision time protocol (PTP)(par [0018][0020]); each clock A is synchronized with each other across the 5G network, and a precision time protocol is used for this synchronization (par [0066]); the TSN frame is data for time sensitive networking, and includes data for Network timing protocol such as PTP (par [0080][0087]; FIG. 5)); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Ha et al. teaches that the 802.1Q header added for the TSN includes a protocol ID which is a unique value identifying the 802.1Q header, a priority including the priority of the frame (par [0078]; FIG. 5)); modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP (Ha et al. teaches that the 802.1Q header added for the TSN includes a protocol ID which is a unique value identifying the 802.1Q header, a priority including the priority of the frame (par [0078]; FIG. 5)); modifying the second data packet time from the second data packet according to the Precision Time Protocol, PTP (Ha et al. teaches that NW-TT record the time when the time sensitive packet is sent (par [0075]); DS-TT (device side TSN translator) puts the spent time into a correction field of a precision time protocol (PTP)(par [0018][0020]); each clock A is synchronized with each other across the 5G network, and a precision time protocol is used for this synchronization (par [0066]); the TSN frame is data for time sensitive networking, and includes data for Network timing protocol such as PTP (par [0080][0087]; FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner so that the first data packet time is added to the first data packet according to a precision time protocol, as taught by Ha et al.  The modification would have allowed the system to efficiently process a packet related to time sensitive data (see Ha et al., par [0002]). 
Although teaching that 802.1Q header added for the TSN includes a priority, the references do not explicitly teach a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device; adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag; the second transforming sub-device being configured to execute a method for transmitting a second data packet from a sending input-buffer to a sending output-buffer; modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP.  Sachs et al. teaches such limitations.   
Sachs et al. is directed to industrial automation with 5G and beyond.  More specifically, Sachs et al. teaches a receiving interface sub-device configured to transmit a first data packet from a receiving input-buffer to a receiving output-buffer by a first transforming sub-device (Sachs et al. teaches that each egress port in an Ethernet bridge is equipped with up to eight queues and each queue with a separate gate (par [0771]); packets arrive at a switch ingress port before the gate is scheduled to be open (par [1227])); adding a predefined first data packet priority level to the first data packet according to a Priority Code Point (PCP) of an 802.1Q tag (Sachs et al. teaches that bridges will use the StreamID plus the priority code (PCP) field and VLAN ID that is included inside an 802.1Q VLAN tag in the Ethernet header for internal frame handling (par [0743])); the second transforming sub-device being configured to execute a method for transmitting a second data packet from a sending input-buffer to a sending output-buffer (Sachs et al. teaches that each egress port in an Ethernet bridge is equipped with up to eight queues and each queue with a separate gate (par [0771]); packets arrive at a switch ingress port before the gate is scheduled to be open (par [1227])); modifying the second data packet priority level from the second data packet according to the Priority Code Point, PCP (Sachs et al. teaches that bridges will use the StreamID plus the priority code (PCP) field and VLAN ID that is included inside an 802.1Q VLAN tag in the Ethernet header for internal frame handling (par [0743])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Ha et al. so that the priority level to the first data packet is predefined according to a priority code point, as taught by Sachs et al.  The modification would have allowed the system to integrate TSN and 5G wireless network (see Sachs et al., par [0011]). 

Regarding Claim 4, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach The interface of claim 3, and further, the references teach wherein the non-TSN protocol comprises one of: Profinet, EtherCat, Powerlink, Ethemet/IP, TTEthernet, and/or Modbus TCP protocol (Sachs et al. teaches that some industrial Ethernet technologies are based on time scheduled transmissions like Profinet RT to achieve deterministic latencies in the network (par [1179])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Ha et al. so that the non-TSN protocol comprises Profinet, as taught by Sachs et al.  The modification would have allowed the system to achieve deterministic latencies in the network (see Sachs et al., par [1179]). 

Regarding Claim 5, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach The interface of claim 3, and further, the references teach wherein the first data packet in the receiving output-buffer of the receiving interface sub-device is assigned a predefined first data packet priority level of 6 (Sachs et al. teaches that each egress port in an Ethernet bridge is equipped with up to eight queues and each queue with a separate gate (par [0771]); packets arrive at a switch ingress port before the gate is scheduled to be open (par [1227]); the eight priority levels are split into two groups, i.e., express and preemptable (par [0777]); the traffic scheduling is based on time-aware gates that enable transmissions from each queue according to a predefined time scale, and that there is a queue for traffic class #6 (par [1245][1246]; FIG. 112)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Ha et al. so that the first data packet in the receiving output-buffer of the receiving interface sub-device is assigned to a predefined first data packet priority level of 6, as taught by Sachs et al.  The modification would have allowed the system to facilitate tightly-scheduled transmissions for a given class of traffic (see Sachs et al., par [1246]). 

Regarding Claim 6, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach The interface of claim 3, and further, the references teach further comprising: a clock-synchronisation to the non-TSN device configured to receive the second data packet from the sending output-buffer (Ha et al. teaches that the 5G network is internally time-synchronized to a clock (par [0066]); the clock is a synchronization clock in the 5G network and is converted and mapped with time information of clock of each TSN system (par [0066]; FIG. 3); when the clock information received from the TSN systems is transferred to the TSN end stations, the clock information is corrected by measuring the residence time required to pass through the 5G network and calculating clock drift ratio between 5G clock and TSN clock (par [0066]); DS-TT inserts the calculated delay time into the correction field of PTP, and that the calculated value is used for the TSN end station to synchronize with the TSN system (par [0087])), wherein the clock-synchronisation to the non-TSN device is performed by a PTP master-slave function (Ha et al. teaches that the each clock is synchronized with each other and a precision time protocol is used for this synchronization (par [0066]); when the clock information received from the TSN systems is transferred to the TSN end stations, the clock information is corrected by measuring the residence time required to pass through the 5G network and calculating clock drift ratio between 5G clock and TSN clock (par [0066])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Sachs et al. so that the clock-synchronization to the non-TSN device configured to receive the second data packet from the sending output buffer, as taught by Ha et al.  The modification would have allowed the system to efficiently process a packet related to time sensitive data (see Ha et al., par [0002]). 

Regarding Claim 7, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach The interface of claim 3, and further, the references teach further comprising: a real-time capable arbitration system towards a TSN device, wherein the real-time capable arbitration system is TSN-compliant (Sachs et al. teaches that the gNB supports a boundary clock function per 802.1AS and obtains a working clock from the TSN network (par [1100]); the gNB then relays the PTP message containing working clock information to the UE, and upon receiving the relayed PTP message the UE adjusts the value of the working clock (par [1101]-[1103]); UEs decode the offset and adjust the local time reference per the indicated offset before providing it to a TSN device (par [1546])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Ha et al. so that the real-time capable arbitration system towards a TSN device is configured, wherein the arbitration system is TSN-compliant, as taught by Sachs et al.  The modification would have allowed the system to integrate TSN and 5G wireless network (see Sachs et al., par [0011]). 

Regarding Claim 8, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach The interface of claim 3, and further, the references teach further comprising: a configuration interface, wherein the configuration interface is configured to configure the receiving interface sub-device and/or the sending interface sub-device (Ha et al. teaches that a first network element includes a network interface configured to receive a first data packet to be transmitted to a second network element via a third network element (par [0025]); centralized network configurator (CNC) has complete knowledge of all streams in the network and all configuration messages originates un the CNC (par [0793]); Bruckner teaches the TSN edge bridge that converts a frame into the TSN stream and transmit to the TSN component (page 6, par 2); TSN-F has a receiving interface as well as sending interface (FIG. 2)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Bruckner and Sachs et al. so that the configuration interface is configured to configure the receiving interface sub-device and the sending interface sub-device, as taught by Ha et al.  The modification would have allowed the system to efficiently process a packet related to time sensitive data (see Ha et al., par [0002]). 

Regarding Claim 9, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach A connection system for providing a connection between a TSN-compliant device and a non-TSN device (Bruckner teaches a connection between a TSN F and E1 (FIG. 2)), comprising: at least one TSN port (Bruckner teaches that the communication links between the TSN components TSN-A, TSN-F, TSN-C are shown as bars and connect the ports of the respective TSN components TSN-A, TSN-F, TSN-C (page 11, par 4; FIG. 2), indicating that TSN-F has at least one TSN port that connects TSN-F to other TSN components), at least one non-TSN port (Bruckner teaches that there is also a communication link between the Ethernet component E1 and the TSN component TSN-C via the TSN-edge bridge TSN-F (page 11, par 4; FIG. 2), indicating that TSN-F has at least one non-TSN port that connects with Ethernet component E1); and the interface according to claim 3.  

Regarding Claim 10, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach A method, comprising: using the interface according to claim 3 for connecting a non-TSN device to a TSN device that supports TSN-compliant networking (Bruckner teaches that there is also a communication link between the Ethernet component E1 and the TSN component TSN-C via the TSN-edge bridge TSN-F (page 11, par 4; FIG. 2).  

Regarding Claim 11, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach A non-transitory computer-readable storage medium (Ha et al. teaches that a computing system may be the network elopement described with reference to disclosed methods (par [0112])) comprising instructions, which, when executed by a computer and/or a controller, causes the computer and/or controller to carry out the method according to claim 1.  The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 13, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach A method, comprising: using the system according to claim 9 for connecting a non-TSN device to a TSN device that supports TSN-compliant networking (Bruckner teaches that there is also a communication link between the Ethernet component E1 and the TSN component TSN-C via the TSN-edge bridge TSN-F (page 11, par 4; FIGS. 2, 3)).  

Regarding Claim 14, the combined teachings of Bruckner, Ha et al., and Sachs et al. teach A non-transitory computer readable storage medium (Ha et al. teaches that a computing system may be the network elopement described with reference to disclosed methods (par [0112])) comprising instructions, which, when executed by a computer and/or a controller, causes the computer and/or controller to carry out the method according to claim 2.  The motivation to combine these references is the same as that of claim 2.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414